Citation Nr: 0732823	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record demonstrates that there are no 
currently diagnosed residuals of mononucleosis.

2.  The evidence of record demonstrates that there is no 
currently diagnosed peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Residuals of mononucleosis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for residuals of mononucleosis and for 
peripheral neuropathy, VA has met all statutory 


and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a post-remand re-adjudication of the 
veteran's claims, a November 2006 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

In various statements throughout the claims file, the veteran 
claims entitlement to service connection for residuals of 
mononucleosis, to include Epstein-Barr virus, neuromuscular 
problems, and effects on brain function.  The veteran 
asserted that in 1969, a Vietnamese doctor told him that his 
mononucleosis was Epstein-Barr mononucleosis.  The veteran 
asserted that his mononucleosis attacked the base of his 
brain.  The veteran also claims entitlement to service 
connection for peripheral neuropathy, to include as due to 
Agent Orange exposure.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, service connection is presumed for the 
following disorders:  chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  These diseases must 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran's service medical records are negative for 
peripheral neuropathy.  The service entrance examination was 
negative for mononucleosis.  The veteran was 


hospitalized for 20 days in July and August 1969 for 
infectious mononucleosis.  A July 24 clinical record 
diagnosed mononucleosis.  An August 13 clinical record noted 
the diagnosis was infectious mononucleosis, treated and 
improved.  A September 22, 1969 mononucleosis spot test was 
positive.  A September 1969 clinical record noted that the 
veteran had previously been treated for infectious 
mononucleosis and returned to duty.  It was noted that the 
veteran was rehospitalized on September 22 for convalescent 
care due to anorexia, fever, and pronounced fatigue.  On 
October 5, 1969, the veteran was discharged to duty with an 
impression of infectious mononucleosis, improved.  In a May 
1970 report of medical history, the veteran noted his 
inservice mononucleosis.  The service discharge examination 
was negative for any residuals of mononucleosis.

An August 1997 private medical record noted a prior history 
of Parkinson's disease since 1995.  An October 1997 private 
record diagnosed myofascial pain syndrome.  A January 1998 
private record noted the veteran was seen for Parkinson's 
disease and pain.  A February 1998 private record noted 
chronic lower extremity pain.  A July 1998 private record 
noted the veteran was taking medication for Parkinson's.  In 
May and June 1999 private records the veteran complained of 
chronic back pain.  A June 1999 electromyography report (EMG) 
showed mild peripheral neuropathy.  Another June 1999 private 
record impression was peripheral neuropathy of uncertain 
etiology.  A June 1999 private electrodiagnostic report 
impression was mild or early sensory-motor peripheral 
neuropathy.  Another June 1999 private record diagnosed 
muscoskeletal pain and Parkinson's.  In July 1999 private 
records, the veteran reported chronic back and leg pain since 
1995.  The impression was chronic low back and extremity 
pain.  An August 1999 private record noted that the veteran's 
peripheral neuropathy "may or may not be real" and that it 
should be worked up.  

A September 1999 private medical record indicated the veteran 
was seen at the Cleveland Clinic where he had been diagnosed 
with peripheral neuropathy and Parkinson's.  Another 
September 1999 private record noted the diagnosis was 
probable peripheral sensory neuropathy.  October 1999 private 
records noted 


Parkinson's disease.  In a November 1999 private record, that 
the veteran reported a history of low back pain with 
radiation.  A December 1999 private record assessed chronic 
low back pain with myofascial pain syndrome, stable 
Parkinson's, chronic pain syndrome, and peripheral 
neuropathy, etiology unknown.  

A February 2000 private medical record diagnosed lower back, 
leg, and thigh pain, chronic pain syndrome, and Parkinson's 
disease.  In a July 2000 private record, the impression was 
chronic low back pain, possible Parkinson's disease, and 
chronic pain syndrome.  An October 2000 private record noted 
a constellation of symptoms including Parkinson's disease and 
chronic pain syndrome.  A November 2000 private record 
indicated chronic pain due to Parkinson's disease, chronic 
lumbar pain, and peripheral neuropathy.  An April 2001 
private record indicated the veteran was seeing a homeopathic 
doctor for chronic Parkinson's, sensory neuropathy, and 
chronic mechanical back pain.  A May 2001 private 
neurological record diagnosed fibromyositis, Parkinsonian 
dysfunction, and degenerative disk disease.  

May 2001 VA medical records indicated that the veteran 
reported constant pain with onset of pain in 1968 in Vietnam.  
The veteran reported that during service he had Agent Orange 
dumped directly on him twice.  June 2001 VA records noted the 
veteran was seen for generalized pain due to Parkinson's.  
The impressions were chronic pain syndrome and Parkinson's 
disease.  July 2001 VA records indicated the veteran was seen 
for general pain and diagnosed chronic pain syndrome.  

An August 2001 Social Security Disability Administration 
decision found the veteran had Parkinson's disease with 
chronic pain and peripheral/sensory neuropathy.

September 2001 VA medical records diagnosed Parkinson's 
disease and peripheral neuropathy.  A September 2001 VA Agent 
Orange examination was conducted.  The veteran complained of 
inservice mononucleosis with residual muscle aches, 
peripheral neuropathy, skin rash, and Parkinson's disease.  
The veteran also reported tight and sore neck muscles since 
Vietnam, febrile illness, progressive 


weakness over the years, difficulty of movement, and low back 
arthritis.  The examiner conducted sensory, peripheral 
neuropathy, and musculoskeletal examinations.  The working 
diagnoses were chronic pain syndrome, peripheral neuropathy, 
Parkinson's disease, and chronic pain.  The examiner noted 
that some literature indicated that Agent Orange was possibly 
consistent with acute or subacute neuropathy and later 
development of peripheral neuropathy.  October 2001 VA 
records diagnosed Parkinson's disease and peripheral 
neuropathy.  November 2001 VA records assessed moderate 
chronic pain syndrome.  A November 2001 VA record noted pain 
and Parkinson's disease.  The veteran asserted that his 
illness was due to Agent Orange exposure inservice, but that 
his problems had become more pronounced in 1995.  The 
assessment was chronic pain syndrome, Parkinson's disease, 
and peripheral neuropathy.  A December 2001 VA record 
assessed Parkinson's disease and chronic pain.  

On December 8, 2001, the veteran was hospitalized for 12 days 
after presenting with pain.  The veteran reported pain 
diffuse all over, but more on the right leg.  Upon 
examination, the veteran showed features of Parkinson's 
disease.  On December 9, the veteran reported a history of 
chronic neuropathic pain syndrome and Parkinson's disease, 
with symptoms beginning in 1969 due to Agent Orange exposure.  
The assessment was chronic pain syndrome, pain that was 
atypical for neuropathic as it was too diffuse, and 
Parkinson's disease.  On December 10, the diagnosis was 
chronic pain.  On December 12, there was diffuse neuropathic 
pain and Parkinson's disease.  On December 13, the problems 
were chronic neuropathic pain and Parkinson's disease.  On 
December 17, the prior medical history was chronic 
neuropathic pain and Parkinson's.  On December 18, 
Parkinson's and chronic pain were diagnosed.  On December 20, 
the veteran was discharged home.  The discharge diagnoses 
included chronic diffuse neuropathic pain by history and 
Parkinson disease.  The veteran reported a history of chronic 
neuropathic pain syndrome and Parkinson disease that started 
in 1969 from exposure to Agent Orange, but became more 
problematic in 1995 when he lost his job.  A January 2002 VA 
medical record assessed Parkinsonism and chronic pain 
syndrome.  

In a June 2002 letter, a private chiropractor indicated the 
veteran had last been seen in May 2002.  The chiropractor 
noted a history of fatigue, dry skin, fibromyalgia, joint 
pains, and other multiple chemical sensitivities.  The 
chiropractor stated that during the last visit, they had 
determined that Agent Orange and the Epstein-Barr virus, 
which causes lymphatic swelling, fatigue, and mononucleosis, 
were still present in the veteran's body.  The chiropractor 
stated that the results were obtained by using the Meridian 
Stress Assessment System, which is used to conduct a 
comprehensive evaluation of health and balance, and involves 
measuring electrical conductivity at responsive points, 
usually the hands and feet.  The measurements are recorded to 
provide a patient's profile.  If stress values are above or 
below, the system's extensive computer database allows 
consideration of a wide range of possibilities.  The 
chiropractor stated that he was currently using various detox 
supplements and anti-viral remedies to work with the Epstein-
Barr virus and Agent Orange. 

A July 2002 VA medical record assessed stable Parkinsonism.  
September 2002 and October 2002 VA records diagnosed 
Parkinson's disease.  A December 2002 VA record assessed 
Parkinsonism, worse since last visit.  The VA physician 
stated that he informed the veteran that the homeopathic 
treatments and the testing he was undergoing to link his 
illness to Agent Orange had no scientific validity and were 
without scientific basis.  January 2003 VA records noted a 
history of Agent Orange and Epstein-Barr virus and diagnosed 
Parkinson's disease.

A February 2003 private medical record indicated the veteran 
had been referred for evaluation of Parkinson's, peripheral 
neuropathy, Agent Orange exposure, and Epstein-Barr virus 
problems.  The veteran reported that he was first diagnosed 
with Epstein-Barr virus in 1969.  The veteran reported 
weakness and numbness of the feet and hands and muscle pain 
on legs but denied joint, back, or neck pain.  Upon 
examination, there was no clubbing, cyanosis, deformity or 
edema of the extremities, deep tendon reflexes were symmetric 
and 2+, cranial nerves were intact, motor and sensory nerves 
were intact, but there was a right resting tremor and 
cogwheeling.  The impressions included Parkinson's disease, 
peripheral neuropathy, Agent Orange exposure, and chronic 
Epstein-Barr virus. 

A February 2003 VA medical record diagnosed Parkinsonism.  
March 2003 VA records diagnosed stable Parkinson's disease 
and Parkinsonism.

An April 2003 private record indicated the veteran was being 
seen for Parkinson's and a history of Epstein-Barr virus and 
Agent Orange exposure.  The impressions included Parkinson's, 
"heavy metal tox," "chem tox," and fungal infection.  

May, July, August, September, and October 2003 VA medical 
records diagnosed Parkinson's disease.  A November 2003 VA 
record diagnosed chronic back and joint pain.  A December 
2003 VA record indicated the veteran was seen for follow-up 
of Parkinson's.  The assessment was Parkinson's, clinically 
worsened.  A January 2004 VA record noted the veteran was 
seen for pain.  In a March 2004 VA record, the veteran 
reported that he had been using homeopathic care for toxic 
levels of Agent Orange and manganese.  The impression was a 
subjectively noted decline in daily functioning due to 
Parkinson's disease.  The examiner noted that the veteran was 
consumed with the idea that toxins had poisoned his body.  An 
April 2004 VA record diagnosed Parkinson's.  A May 2004 VA 
record noted a medical history of Parkinson's disease, 
peripheral neuropathy, Epstein-Barr virus, and Agent Orange 
exposure.  July 2004 VA records diagnosed chronic neuropathy 
pain and Parkinson's disease.  August 2004, September 2004, 
and October 2004 VA records diagnosed Parkinson's disease.  A 
November 2004 VA record diagnosed neuropathic pain.  Another 
November 2004 record noted a prior medical history of 
Parkinson's disease and generalized pain/neuropathy.  
December 2004, January 2005, February 2005, and April 2005 VA 
records diagnosed Parkinson's disease.  In another April 2005 
record, the veteran reported the onset of pain in the 
military.

An April 2005 VA neurological examination was conducted upon 
a review of the claims file.  The veteran reported 
significant inservice Agent Orange exposure, inservice 
mononucleosis, and that he had been told his mononucleosis 
was an unusual tropical strain.  The veteran reported that 
since discharge he had had tight back and leg muscles and had 
to retire in 1999 due to his Parkinson's disease.  The 
veteran reported that he was diagnosed with Parkinson's in 
1995, but that he had symptoms prior to the diagnosis.  In 
2001, the veteran reported he was diagnosed 


with chronic pain, idiopathic Parkinson's disease, anxiety 
disorder, and mild peripheral neuropathy.  The veteran stated 
that his private physician found Agent Orange and Epstein-
Barr virus still in his bloodstream, which was the cause of 
his Parkinson's disease.  The VA examiner noted that the 
veteran was extremely invested in the idea of circulating 
toxins in his body related to Agent Orange and the Epstein-
Barr virus.  Upon examination, the impression was Parkinson's 
disease.  The examiner opined that there was no medical 
evidence of a connection between remote Epstein-Barr virus or 
Agent Orange exposure and the development of Parkinson's 
disease.  In a May 2005 addendum, the VA examiner stated 
there was also no current diagnosis of neuropathy.  The 
examiner noted that although the veteran had chronic 
generalized pain, there was no stocking/glove, distal 
sensory, or motor loss that was suggestive of a neuropathic 
process.  The only neurological diagnosis was Parkinson's 
disease.

May and June 2005 VA medical records diagnosed Parkinson's 
disease.

An April 2007 VA neurological disorders examination was 
conducted upon a review of the claims file.  The veteran 
reported inservice Agent Orange exposure and inservice 
mononucleosis.  The veteran related his chronic pain to his 
neuropathy and described his neuropathy as all over his 
entire body, but primarily located in both legs and his back.  
The examiner noted that the claims file showed extensive 
workup for chronic pain problems beginning in the early 
1990's, and that during that time, the veteran developed 
Parkinson's disease.  The examiner noted that a 1999 EMG 
showed mild peripheral neuropathy but no evidence of 
radiculopathy or plexopathy.  In the examiner's opinion, the 
peripheral neuropathy was an incidental finding on this 
testing.  Upon complete motor and sensory examinations, the 
impression was no evidence of peripheral neuropathy.  The 
examiner noted that upon examination, there was no sensory 
loss in the typical peripheral neuropathy distribution of 
stocking and glove loss, the deep tendon reflexes were 
intact, vibration was intact, and toe position sense was 
exquisite, all of which would be diminished or absent in the 
presence of peripheral neuropathy.  The examiner stated that 
absent a clinical finding of peripheral neuropathy, there was 
no 


relationship of neuropathy to inservice mononucleosis or 
current Parkinson's disease.  

An April 2007 infectious, immune, and nutritional 
disabilities examination was conducted upon a review of the 
claims file.  The veteran reported inservice mononucleosis.  
Upon examination of the head, eyes, ears, nose, throat, 
chest, and abdomen and review of the claims file, the 
examiner opined that there was no current mononucleosis, no 
active residuals of mononucleosis, and no current or chronic 
Epstein-Barr infection.  The examiner noted that examination 
revealed no enlarged or tender lymph nodes, liver, or spleen 
and no evidence of scleral icterus, which characterize 
mononucleosis and infection with the Epstein-Barr virus.  In 
addition, the examiner noted that that there was no evidence 
or medical literature to support the proposition that 
mononucleosis or the Epstein-Barr virus can result in a 
chronic illness lasting many years.  The examiner opined that 
the veteran's chronic fatigue and pain was more likely due to 
Parkinson's disease rather than any residual of 
mononucleosis.  

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of 
mononucleosis.  There are no currently diagnosed residuals of 
mononucleosis.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
There is no showing that any current diagnosis, service 
connection would not be warranted.  Although there was 
inservice mononucleosis, the other evidence of record of any 
current diagnosis of a disorder shown to be a residual of 
this inservice episode.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  The veteran's service discharge 
examination was negative for any mononucleosis residuals.  
Although the veteran has asserted that he has residuals of 
his inservice mononucleosis, his testimony is not competent 
to establish such a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that 


lay testimony is competent to establish pain or symptoms, but 
not establish a medical opinion).  

Importantly, the medical evidence of record does not support 
a relationship between any alleged mononucleosis residuals 
and service.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion 
of one competent medical authority over another).  Although a 
June 2002 private examiner appeared to opine that the veteran 
still had the Epstein-Barr virus or mononucleosis in his 
system, the examiner did not have access to the veteran's 
claims file, the examiner didn't provide supporting rationale 
or clinical evidence for this assertion, and the examiner 
relied on the veteran's erroneous statement that there was an 
inservice diagnosis of Epstein-Barr virus.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (noting that the failure of the physician to provide a 
basis for an opinion goes to the weight or credibility of the 
evidence).  Morevoer, upon a review of the claims file, an 
April 2007 VA examiner opined that the veteran's chronic 
fatigue and pain was more likely due to Parkinson's disease 
rather than any residual of mononucleosis.  Prejean, 13 Vet. 
App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.  
Accordingly, service connection for residuals of 
mononucleosis is not warranted.

The Board finds that the evidence of record does not support 
a finding of presumptive service connection for peripheral 
neuropathy.  Even if the veteran has the requisite Vietnam 
service and even if there is a current diagnosis of acute 
peripheral neuropathy, it did not manifest within one year of 
service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, presumptive service connection 
for peripheral neuropathy is not warranted.

The Board finds that the evidence of record also does not 
support a finding of direct service connection for peripheral 
neuropathy.  There is no evidence of inservice peripheral 
neuropathy.  Hickson, 12 Vet. App. at 253.  In addition, the 
other evidence of record does not demonstrate that the 
diagnoses of peripheral neuropathy reported in the record is 
related to active service.  Hickson, 12 Vet. App. at 253.  
The first diagnosis of peripheral neuropathy was not until 
1999, almost 30 years after service discharge.  Mense, 1 Vet. 
App. at 356.  Although a September 2001 VA physician noted 
that some literature indicated that Agent Orange was possibly 
consistent with acute or subacute neuropathy and later 
development of peripheral neuropathy, the Board does not find 
this evidence as competent as being too generic and 
inconclusive as to the specific facts in a case was 
insufficient to establish causal link.  See Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In contrast, a 
September 2001 VA examiner stated that any link between Agent 
Orange and Parkinson's disease had no scientific validity and 
was without scientific basis.  Prejean, 13 Vet. App. at 448-
9; Hernandez-Toyens, 11 Vet. App. at 382.  

In addition, a June 2002 private examiner stated that Agent 
Orange and Epstein-Barr virus were still present in the 
veteran's body, but did not provide any supporting 
information, rationale, or clinical evidence and did not 
provide a link any inservice Agent Orange exposure or 
Epstein-Barr virus to any current peripheral neuropathy.  
Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382.  Nevertheless, upon reviews of the claims file 
and thorough examinations, April 2005 and April 2007 VA 
examiners found no evidence of a connection between Agent 
Orange, remote Epstein-Barr virus, or inservice mononucleosis 
and the development of Parkinson's disease or neuropathy.  
Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382.  Although the veteran has asserted that his 
peripheral neuropathy was due to Agent Orange exposure, his 
testimony is not competent to provide such a medical opinion.  
Espiritu, 2 Vet. App. at 495.  

Most importantly, the current evidence of record does not 
show a diagnosis of peripheral neuropathy.  Degmetich, 104 
F.3d at 1333.  Accordingly, service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure, is 
not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of mononucleosis is denied.

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


